Mb. Chiee Justice Del Tobo
delivered the opinion of the court.
Rafael del Valle Pijem brought an action of debt in the Municipal Court of San Juan against José S. Llompart to recover from the latter the sum of $400 as the purchase price of a “Ford” truck which, the plaintiff alleged, he had sold to Llompart. The latter pleaded in his answer that a sale of the truck was first agreed with Lorenzo Méndez for whom the defendant acted as surety; that, difficulties having-arisen, he decided to contract directly for the purchase of the truck “but subject to the condition that the car should be in wurking order”; that the vehicle was taken to a workshop but the repairs to be made on it turned out to be so many that the defendant called the plaintiff to go and sector himself and offered the latter $130 for the truck; that as the. parties did not come to an agreement, the plaintiff disposed of the truck by sale to another person, who registered it in his name in the Department of the Interior. The defendant also set up a counterclaim for services rendered to the plaintiff.
The municipal court rendered judgment in favor of the plaintiff. The defendant appealed therefrom and, after a trial de novo, the district court found also for the plaintiff, and thereupon the defendant took an appeal to this court. He assigns in his brief three errors, which might be condensed into one: erroneous weighing of the evidence.
The evidence introduced is very confusing. It is also conflicting as to essential allegations in the pleadings. The conflict was twice resolved against the appellant. Confining *885ourselves to the evidence heard at the trial de novo in the district court which is the only one that concerns us now, we will say that we are unable to conclude that the trial court committed manifest error in weighing the evidence. And that being so, a reversal of the judgment appealed from does not lie.
However, we think that that judgment should be modified by adding thereto a pronouncement ordering the plaintiff to deliver to the defendant, upon receipt of the purchase price, all documents which may be necessary to record the transfer involved in the office of the Commissioner of the Interior in accordance with the applicable special law.